By the Coubt.
John W. O’Brien was injured while at work in grinding peanuts upon a machine which was like that described in detail in Boyd v. Taylor, 195 Mass. 272. It is not possible to make any sound distinction between that case (which was before the court also in 202 Mass. 213, and 207 Mass. 335) and the present cases. There are minor differences in the evidence in the two cases, but a careful examination of the record shows that in all essential features they are alike. It is not necessary to narrate the testimony at length. It is enough to say that upon the authority of Boyd v. Taylor, the plaintiffs were entitled to go to the jury. These cases, as well as that, are close to the line, but must be decided as a question of fact and not one of law.
In accordance with the terms of the report let the entries be
Judgment for John W. O’Brien in the sum of $2,750, with costs.
Judgment for Patrick O’Brien in the sum of $250, with costs.
Memoeandum.
On the ninth day of December, 1914, the Honorable Edward Peter Pierce, one of the Justices of the Superior Court, was appointed a Justice of this court and sat with this court at Boston on the same day.